--------------------------------------------------------------------------------

 
Exhibit 10.1
EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into as of January 1, 2018,
by and between TOMI Environmental Solutions, Inc., a Florida corporation
("Employer" or "the Company"), and Elissa Jessica Shane ("Executive").
 
WITNESSETH:



 
WHEREAS, Executive has served Employer in various executive capacities and
Employer desires to obtain the benefit of continued service by Executive, and
Executive desires to render continued services to Employer;
 
WHEREAS, the Board of Directors of Employer (the "Board") has determined that
because of Executive's substantial experience in connection with the business of
Employer, it is in the Employer's best interest and that of its stockholders to
secure services of Executive and to provide Executive certain additional
benefits; and
 
WHEREAS, Employer and Executive desire to set forth in this Agreement the terms
and conditions of Executive's employment with Employer.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:
 
AGREEMENT
 
SECTION 1.  TERM.   Employer hereby employs Executive and Executive hereby
accepts such employment, in accordance with the terms of this Agreement,
commencing on January 1, 2018 and terminating on December 31, 2020 (the "Term"),
unless (a) terminated as provided herein in Section 6, or (b) automatically
renewed for successive one-year periods as provided in Section 8.
 
SECTION 2.  SERVICES.   So long as this Agreement shall continue in effect,
Executive shall use her commercially reasonable efforts and abilities to promote
Employer's business, affairs and interests, and shall perform the services
contemplated by this Agreement in accordance with policies established by
Employer.
 
SECTION 3.   SPECIFIC POSITION; DUTIES AND RESPONSIBILITIES .   Executive shall
serve as Chief Operating Officer with the powers and duties consistent with such
position. Executive agrees to devote her full business time to rendering the
services as Chief Operating Officer. Executive agrees to observe and comply with
the rules and regulations of Employer as adopted by the Board respecting the
performance of Executive's duties and agrees to carry out and perform the
directions and policies of Employer and its Board as they may be, from time to
time, stated either orally or in writing. Employer agrees that the duties which
may be assigned to Executive shall be the usual and customary duties of the job
position as set forth in this Section 3, and shall not be inconsistent with the
provisions of the charter documents of Employer or applicable law. Executive
shall have such corporate power and authority as shall reasonably be required to
enable the discharge of duties in any office that may be held. The duties of the
job position shall be the following at a minimum: The COO shall have the primary
responsibility of leading the day - to - day operations of TOMI business. This
responsibility will be in accordance with shaping and executing on the vision
and strategic planning of all business operations, while adapting and adhering
to operating and capital budgets.
 
The COO reports to the TOMI's Chief Executive Officer ("CEO") and TOMI's Board
of Directors. Without limiting the generality of the foregoing - primary
responsibilities of the COO are as follows:
 
1. Develop an annual operating plan that supports TOMI's long term operations
strategy in collaboration with the CEO and the Chief Financial Officer (the
"CFO");
 
2. Monitor throughout the year that sales and budget projections are being met
implementing strategies to address any and all shortfalls that may be inhibiting
the original Board approved sales and budget projections;
 
3. Assist the CEO and the CFO in developing and overseeing the long-term
business strategies of TOMI;
 
4. Assist the CEO in establishing an appropriate organizational structure;
 
5. Establish a motivated diverse group of top - quality employees who will
effectively grow the business to ensure financial strength and operational
efficiency;
 
6. Create a positive and ethical work climate which encourages the personal and
professional growth of all team members and instills a willingness to excel in
their individual roles and contributions to the TOMI mission of providing
technology for a safer world;
 
7. Assist the CEO in overseeing TOMI's achievements while sustaining its
competitive position in a heavily regulated and competitive industry populated
by large well-established corporations with limitless budgets;
 
8. Direct all operational matters - ensure strong communication with internal
and external partners and prospects, expediate resolutions fairly, and advance
product development, efficacy studies, and intellectual property;
 
9. Provide direct, unlimited access and support to current and future leadership
teams and the TOMI field salesforce in order to achieve all financial and
strategic goals;
 
10. Coordinate the sustainability strategies of TOMI;
 
11. Ensure that there is an effective succession plan in place for the COO
position and other key executives and personnel of TOMI;
 
12. Evaluate the performance of all TOMI personnel and external partners and
report to the CEO;
 
13. Report to the CEO in a timely and candid manner of daily operations -
provide updates on the achievement of established goals and/or any material
deviations from the goals, objectives and/or policies established by the
Executive Team and Board;
 
14. Assist CEO on operational matters for review in advance of meetings of the
Board and assist in drafting the CEO report presented during quarterly Board
meetings;
 
15. Attend meetings of the Board and its Committees and present the relevant
information when necessary or advised; and
 
16. Perform all other functions related to the office of the COO or as may be
requested by the CEO or the TOMI Board.
 
Without limiting the generality of the foregoing - immediate and specific
objectives of the COO are as follows:
 
1. Recruit TOMI's head of domestic sales and continue to advance the efforts and
closing ratios of the TOMI Sales team in all divisions and develop initiatives
to shorten the length of the sale cycle;
 
2. Research and select a new manufacturing partner who understands the industry
marketplace and who will enable TOMI to dramatically increase revenue by closing
a higher percentage of its proposals and produce a higher quality product;
 
3. Continue to improve internal quality controls and assurance;
 
4. Recruit TOMI Service Technicians, seeking candidates with backgrounds or
education in electrical engineering;
 
5. Recruit a Customer Service Manager to draft and distribute proposals for both
SteraMist TM Service Proposals and Custom Build-Ins and work closely with CRM
Manager in order to track and follow-up on current customers and BIT Solution
ordering;
 
6. Continue to develop comprehensive and integrated marketing campaigns across
all divisions, which includes an increase in the publication of independently
peer reviewed papers on our innovative technology and case studies on bacteria,
molds, and viruses;
 
7. Initiate a plan to collect relevant information on the needs of the market in
regard to GLP and third-party studies to remain competitive - conclude current
third-party studies on C. Bovis, Monkeypox, and Pinworms;
 
8. Host quarterly training seminars for current employees for professional
development in a variety of disciplines which will expand their skills in
respective roles;
 
9. Establish IOQ/PQ procedures as a means to maintain competitive advantage
while increasing revenue streams by complying to TOMI's new customer base in the
Life Science division;
 
10. Continue advancing Intellectual Property, specifically a Utility Patent
application submission with the USPTO followed by an application to the EPO; and
 
11. Continue to further domestic and international product registrations, while
finalizing the many ongoing initiatives in registrations.
 
SECTION 4.  COMPENSATION.  
 
(a)  Base Salary and Bonus.
 
(i)  Base Salary. During the term of this Agreement, Employer agrees to pay
Executive a base salary of at least $200,000.00 per year in semi-monthly
installments on the same dates the other senior officers of Employer are paid
("Base Salary"). The Board (or its Compensation Committee) shall review the Base
Salary annually and may in its discretion increase the Base Salary each calendar
year.
 
(ii)  Bonus. Executive shall receive an annual cash bonus to be determined by
the Compensation Committee upon meeting agreed milestones.
 
(iii)  Options. Executive shall receive a grant of 100,000 options from the
Companies 2016 Equity Plan exercisable at market price on the day of execution
of this Agreement and a minimum of 250,000 options from the Companies 2016
Equity Plan exercisable at market price at the end of each calendar year that
the agreement is in effect.
 
(b)  Expense Reimbursement. Employer shall reimburse Executive promptly for
reasonable and necessary business and entertainment expenses incurred in pursuit
and furtherance of Employer's business and goodwill. Employer shall reimburse
Executive for all such expenses upon presentation by the Executive, from time to
time, of an itemized written accounting of such expenditures.
 
(c)  Benefits. Employer shall provide Executive with the following benefits
during the Term and any renewals thereof:
 
(i)  Participation in Benefit Plans and Policies. Executive shall be entitled to
participate in all insurance and other benefit plans and policies maintained for
senior executives of Employer, including, but not limited to, all group health,
life disability and retirement plans (the "Plans").
 
(ii)  Vacation. Executive shall be entitled to four (4) weeks paid vacation time
each year during the term of this Agreement. Vacation shall not be taken more
than 10 days at a time, and only when it will not interfere with the operation
of the company. Any vacation not taken will be accrued and paid, with a maximum
of six (6) weeks accrual.
 
(iii)  Car Allowance. The Employer agrees to pay to the Executive, during the
term of this Agreement and in addition to other salary and benefits herein
provided, the sum of $750.00 per month as a vehicle allowance to be used to
purchase, lease, or own, operate and maintain a personal vehicle.
 
SECTION 5.  CHANGE IN CONTROL.  In the event of a change in control of the
Company that results in termination of Executive, Executive will be entitled to
a lump sum payment of one and half (1 1/2) of her annual salary. Additionally,
any stock and option grants will be accelerated.
 
A "Change in Control" as used in the Agreement shall mean any of the following:
 
(a)  any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than
Employer or its Affiliate), is or becomes the "beneficial owner" (as defined in
Rule 1 3d 3 under the Exchange Act), directly or indirectly, of securities of
Employer (not including in the securities beneficially owned by such person any
securities acquired directly from Employer or Executive) representing fifty
percent (50%) or more of the combined voting power of Employer's then
outstanding securities; or
 
(b)  in the event that the individuals who at the beginning of the Term
constitute the Board of Directors, and any new director whose election by the
Board or nomination for election by Employer's stockholders was approved by a
vote of at least a majority of the Board then still in office who either were
members of the Board at the beginning of the Term or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or
 
(c)  the stockholders of Employer approve a merger or consolidation of Employer
with or the sale of Employer to any other entity and, in connection with such
merger, consolidation or sale; individuals who constitute the Board immediately
prior to the time any agreement to effect such merger or consolidation is
entered into fail for any reason to constitute at least a majority of the board
of directors of the surviving corporation following the consummation of such
merger or consolidation; or
 
(d)  the stockholders of Employer approve a plan of complete liquidation of
Employer or an agreement for the sale or disposition by Employer of all or
substantially all of Employer's assets to an entity not controlled by Employer.
 
SECTION 6.  TERMINATION.  The compensation and other benefits provided to
Executive pursuant to this Agreement, and the employment of Executive by
Employer, shall be terminated prior to expiration of the term of this Agreement
only as provided in this Section 6:
 
(a)  Disability. In the event that Executive shall fail, because of illness,
incapacity or injury which is determined to be total ("Disability") by a
physician selected by Employer or its insurers and acceptable to Executive or
Executive's legal representative (such agreement as to acceptability not to be
withheld unreasonably), to render, for three consecutive months or for shorter
periods aggregating ninety (90) or more business days in any twelve (12) month
period, the services contemplated by this Agreement, Executive's employment
hereunder may be terminated by sixty (60) days' prior written notice of
termination from Employer to Executive. Thereafter, Employer shall continue to
(i) pay the Base Salary to Executive for a period of twelve (12) months after
the date of termination, and (ii) provide medical insurance as in effect prior
to such termination for a period of twelve (12) months following the date of
termination, to the extent that it currently makes an employer contribution.
Thereafter, no further salary shall be paid or medical insurance be provided.
This Agreement in all other respects will terminate upon the termination of
employment pursuant to this paragraph.
 
(b)  Death. In the event of Executive's death during the term of this Agreement,
Executive's Base Salary shall continue for a period of six (6) months payable to
the estate of the Executive and Employer shall pay to the estate of Executive
the Base Salary accrued to the date of Executive's death to the extent not
theretofore paid. If Executive's death occurs while receiving payments under
Section 6(a) above, such payments shall continue for a period of six (6) months
payable to the Estate of the Executive. Executive's rights under the Plans
subsequent to her death shall be determined under the applicable provisions of
the respective Plans; provided that, notwithstanding any provisions to the
contrary therein, Employer shall continue to provide medical insurance to the
dependents of Executive for a period of six (6) months following the death of
Executive, to the extent that it currently makes an employer contribution. This
Agreement in all other respects will terminate upon the death of Executive.
 
(c)  For Cause. The employment of Executive hereunder shall be terminable by
Employer in the event that Executive (i) is convicted of, or pleads nolo
contandre to a felony; (ii) has engaged in habitual misconduct in the
performance of her duties under this Agreement, (iii) has committed an act of
dishonesty, gross negligence or misconduct, which has a direct, substantial and
adverse effect on Employer, its business or reputation.
 
Notwithstanding the foregoing, no termination of Executive by Employer pursuant
to clauses (ii) (iii) or (iv) above shall be valid unless and until the
following procedures have been complied with by Employer: (a) no more than
thirty (30) days after the chairperson of the Board has obtained knowledge of
"cause" to terminate Executive pursuant to any of clauses (ii) or (iii) above,
he/she shall provide Executive with written notice of Employer's intent to
terminate this Agreement pursuant to this Section 6(c), including in reasonable
detail the reasons therefor (the "Termination Notice"); (b) at a mutually agreed
upon time and place, but in any event no more than ten (10) days following
receipt by Executive of the Termination Notice, the Board shall provide
Executive the opportunity to participate in a meeting of the Board regarding the
Termination Notice; (c) if the matter cannot be resolved by mutual agreement of
Employer and Executive at such meeting, Executive shall thereafter be given
thirty (30) days to cure such "cause" as detailed in the Termination Notice (the
"Cure Period"); and (d) if Executive does not cure such "cause" within the Cure
Period, Employer shall thereafter terminate Executive's employment hereunder in
writing within thirty (30) days of the end of the Cure Period. Any determination
of "cause" as used in this Section 6(c) shall be made only in good faith by an
affirmative majority vote of the Board (not counting Executive).
 
In the event of Executive's termination pursuant to this subsection 6(c),
Executive's rights to receive Base Salary shall immediately terminate and
Employer shall pay to Executive her Base Salary and vacation accrued to the date
of such termination to the extent not theretofore paid. Executive's rights under
the Plans subsequent to termination shall be determined under the applicable
provisions of the respective plans. This Agreement in all other respects will
terminate upon such termination.
 
(d)  Without Cause. Notwithstanding any other provision of this Section 6, the
Board shall have the right to terminate Executive's employment with Employer
without cause at any time upon at least thirty (30) days' prior written notice
to Executive. The following conditions shall thereupon become applicable:
 
(i)  Severance Pay. Employer shall continue to pay Executive the Base Salary on
a semi-monthly basis for the remainder of the Term or any extension thereof.
 
(ii)  Medical Insurance Continuation. Employer shall continue to provide (under
COBRA) medical insurance as in effect prior to such termination for the greater
of the remainder of the Term or twelve (12) months following such termination,
to the extent that it currently makes an employer contribution.
 
(iii)  Bonus Payment. If Executive is terminated without cause, Executive shall
also be paid for any earned bonuses under this Agreement (the "Bonus
Severance"). The amount of any such Bonus Severance shall be determined by
compensation committee.
 
(e)  Voluntary Termination. At any time during the term of this Agreement,
Executive shall have the right, upon thirty (30) days' prior written notice to
Employer, to terminate her employment with Employer. Upon termination of
Executive's employment pursuant to this subsection 6(e), (i) Executive's right
to receive Base Salary shall immediately terminate and Employer shall pay to
Executive her Base Salary accrued to the date of such termination to the extent
not theretofore paid, and (ii) Executive's rights under the Plans subsequent to
such termination shall be determined under the applicable provisions of the
respective Plans. This Agreement in all other respects with the exception of
Section 7 will terminate upon such termination.
 
(f)  Termination by Executive for "Good Reason". Notwithstanding any other
provisions of this Agreement, Employer shall provide Executive with the payments
and benefits set forth in Section 6(d) in the event Executive terminates
employment for "Good Reason." For purposes of this Agreement, "Good Reason" for
Executive to terminate employment shall mean voluntary termination following a
Change in Control of Employer as defined in Exhibit A attached hereto as a
result of (1) the assignment of the Executive of duties inconsistent with the
position as status of Executive as set forth in the Agreement without
Executive's prior written consent, (ii) a substantial alteration in the nature,
status or prestige or Executive's responsibilities as set forth in the Agreement
or a change in Executive's title or reporting level from that set forth in this
Agreement, (iii) the relocation of Employer's executive offices or principal
business location to a point more than forty (40) miles from the location of
such offices or business at the time of the Change in Control, (iv) reduction by
Employer of Executive's Base Salary in effect on the date hereof or as the same
may be increased from time- to time, (v) any action by Employer (including the
elimination of benefit plans without providing substitutes therefore or the
reduction of Executive's benefits thereunder) that would substantially diminish
the aggregate value of Executive's incentive awards and other fringe benefits,
(vi) a failure by Employer to obtain from any successor, before the succession
takes place, an agreement to assume and perform this Agreement.
 
SECTION 7.  JOINING EMPLOYER'S EMPLOYEES.  During Executive's employment
hereunder, and for one (1) year following termination of employment, Executive
shall not, directly or indirectly, induce any employee of Employer or any
subsidiary or affiliate of Employer to leave such employment for employment with
Executive or any other entity outside of Employer. Executive shall not be in
breach of this covenant if, following his employment hereunder, he is contacted
on an unsolicited basis by an employee of Employer who desires to leave
Employer.
 
SECTION 8.  CONFIDENTIALITY; NON-COMPETITION.  
 
(a)  Proprietary Information. For purposes of this Agreement, the term
"Proprietary Information" means and includes: all written, oral and visual
information about Employer's customers, clients, employees, consultants,
designs, products, inventions, business practices, programs, processes,
techniques, know-how, data, management programs, and methodologies, subject to
the final sentence of this subparagraph. Proprietary Information includes but is
not limited to all of the following insofar as it pertains to Employer:
financial information, trade secrets, designs, customer lists, pricing and fee
information, agreements and arrangements with affiliated companies, employee
files, personnel records, internal corporate records, correspondence, and
memoranda, contacts and relationships, opportunities, telephone logs and
messages, video or audio tapes and/or disks, photographs, film and slides,
computer disks and files, software, information stored on Employer's computers,
addresses and telephone numbers, contracts, releases, other writings of any
kind, and any and all other materials and information pertaining to Employer or
its business to which Executive is exposed or has access solely as a consequence
of her employment by Employer. For purposes hereof, the term "Proprietary
Information" shall not include any information (i) that was known by the public
or outside of this Agreement generally on or prior to the date hereof, (ii)
which becomes known by the public or outside of this Agreement generally after
the date hereof through no fault of Executive, (iii) that was developed by or
with the participation of Executive on or prior to the date hereof, or (iv) that
is independently developed by or with the participation of Executive following
Executive's employment with Employer.
 
(b)  Rights to Proprietary Information. All Proprietary Information, regardless
of whether it is in intangible or tangible form, is and shall be the sole
property of Employer, its successors and assigns, and Employer, its successors
and assigns shall be the sole owner of all patents, trademarks, service marks
and copyrights, and other rights (collectively referred to herein as "Rights")
pertaining to the Proprietary Information. Executive hereby assigns and/or
agrees to assign to Employer any rights Executive may have or acquire in
Proprietary Information or Rights pertaining to the Proprietary Information.
Executive further agrees as to all Proprietary Information to assist Employer or
any person designated by it in every necessary or appropriate manner to obtain,
and from time to time enforce, Rights relating to said Proprietary Information.
Executive will execute all documents for use in applying for, obtaining, and
enforcing such Rights on such Proprietary Information as Employer may desire,
together with any assumptions thereof to Employer or persons designated by it.
 
(c)  Confidentiality of Proprietary Information. As a material condition of
employment, at all times both during and for five (5) years after the cessation
of her employment with Employer for any reason, Executive will keep in strictest
confidence all Proprietary Information, and Executive will not disclose, use, or
induce or assist in the use or disclosure of any such Proprietary Information or
Rights pertaining thereto, without the prior, express written consent of
Employer, except as may be necessary in the ordinary course of performing her
duties as an employee at Employer, or as may be required by law.
 
(d)  Work for Hire/Assignment of Inventions. Executive agrees that all designs,
products, inventions, materials or other original works written, created,
developed, or acquired by Executive during the term of and in connection with
her employment hereunder (whether alone or in conjunction with any other
person), and all rights of any and every kind whatsoever in and to the results
and proceeds of Executive's services rendered hereunder, whether or not such
rights are now known, recognized or contemplated, and the complete,
unconditional and unencumbered ownership in and to such materials, results and
proceeds for all purposes whatsoever shall be "works for hire," as that term is
defined in the United States Copyright Act (17 U.S.C. Section 101), and shall be
the sole and absolute property of Employer, its successors and assigns, and
Executive agrees that she shall and does not have and will not claim to have,
either under this Agreement or otherwise, any right, title or interest of any
kind or nature whatsoever in or to said property. Executive hereby assigns
and/or agrees to assign to Employer any and all inventions, designs, programs,
or products that Executive may create during her employment with Employer;
provided, however, that Executive is hereby notified that the foregoing does not
apply to an invention that Executive creates entirely on her own time, without
the use of any equipment, supplies, facilities, Proprietary Information or
copyright of Employer, and that does not relate to Employer's business, research
or development or result from any work performed by Executive for Employer.
 
(e)  Trade Secrets of Others. To the best of Executive's knowledge, Executive's
performance of her duties will not violate any agreements with or trade secrets
of any other person or entity.
 
SECTION 9.  RENEWAL.  If this Agreement has not terminated pursuant to the
provisions of Section 6, the Term shall be automatically renewed for successive
one-year periods commencing on each anniversary date of the original Term,
unless either party provides the other with written notice of its intent to
terminate the Agreement given not less than one hundred twenty (120) days prior
to the end of the Term, or any renewals thereof as provided for herein.
 
SECTION 10.  MISCELLANEOUS.  
 
(a)  Succession; Survival. This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns. Absent the prior
written consent of Executive, this Agreement may not be assigned by Employer
other than in connection with a merger or sale of all or substantially all the
assets of Employer or a similar transaction in which the successor or assignee
assumes (whether by operation of law or express assumption) all obligations of
Employer hereunder. The obligations and duties of Executive hereunder are
personal and otherwise not assignable. Executive's obligations and
representations under this Agreement will survive the termination of Executive's
employment, regardless of the manner of such termination.
 
(b)  Notices. Any notice or other communication provided for in this Agreement
shall be in writing and sent it to Employer to its office at:
 
TOMI Environmental Solutions, Inc.

9454 Wilshire Blvd, Ph./G-1

Beverly Hills, California, 90212
 
or at such other address as Employer may from time to time in writing designate,
and if to Executive at such address as Executive may from time to time in
writing designate (or Executive's business address of record in the absence of
such designation). Each such notice or other communication shall be effective
(i) if given by telecommunication, when transmitted to the applicable number so
specified in (or pursuant to) this Section 7 and an appropriate answer back is
received, (ii) if given by mail, three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when actually delivered at such address.
 
(c)  Entire Agreement; Amendments. This Agreement contains the entire agreement
of the parties relating to the subject matter hereof and it supersedes any prior
agreements, undertakings, commitments and practices relating to Executive's
employment by Employer. No amendment or modification of the terms of this
Agreement shall be valid unless made in writing and signed by Executive and, on
behalf of Employer, by an officer expressly so authorized by the Board.
 
(d)  Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.
 
(e)  Choice of Law. This Agreement, the legal relations between the parties and
any action, whether contractual or non-contractual, instituted by any party with
respect to matters arising under or growing out of or in connection with or in
respect of this Agreement, the relationship of the parties or the subject matter
hereof shall be governed by and construed in accordance with the laws of
California, applicable to contracts made and performed in such State and without
regard to conflicts of law doctrines, to the extent permitted by law.
 
(f)  Binding Arbitration. The Employer and the Executive agree that any
controversy, dispute, or claim between them relating to or arising under this
Agreement or relating to or arising from the Executive's hiring, employment, or
termination with the Company (including, without limitation, any claims for
harassment, discrimination, or retaliation under Title VII of the United States
Code, 29 U.S.C. § 2002e, et. seq., the Americans With Disabilities Act, the Age
Discrimination in Employment Act, or the California Fair Employment and Housing
Act, or any equivalent provision of the statutory or common law of any state),
shall be submitted to final and binding arbitration, to be held in the County of
Los Angeles in accordance with and pursuant to the rules of the American
Arbitration Association ("AAA") then in force or any successor rules except as
set forth below. The award of the arbitrator shall be final and binding upon the
parties and may be entered as a judgment in any California court of competent
jurisdiction, and the parties hereby consent to the jurisdiction of the courts
of the State of California. The prevailing party in any arbitration hereunder
shall be entitled to an award of all reasonable fees and costs of counsel
incurred by such party in connection with such arbitration.
 
(g)  Attorney's Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to recover reasonable attorney's fees, costs and necessary disbursements from
the non-prevailing party in addition to any other relief to which such party may
be entitled.
 
(h)  Confidentiality; Proprietary Information. Executive agrees to not make use
of, divulge or otherwise disclose, directly or indirectly, any trade secret or
other confidential or proprietary information concerning the business (including
but not limited to its products, employees, services, practices or policies) of
Employer or any of its affiliates of which Executive may learn or be aware as a
result of Executive's employment during the term of the Agreement or prior
thereto as stockholder, employee, officer or director of, or consultant to,
Employer, except to the extent such use or disclosure is (i) necessary to the
performance of this Agreement and in furtherance of Employer's best interests,
(ii) required by applicable law, (iii) lawfully obtainable from other public
sources, or (iv) authorized in writing by or pursuant to a written agreement
with Employer. The provisions of this subsection (g) shall survive the
expiration, suspension or termination, for any reason, of this Agreement.
 
(i)  Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances, to the fullest extent permitted by law.
 
(j)  Withholding; Deductions. All compensation payable hereunder, including
salary and other benefits, shall be subject to applicable taxes, withholding and
other required, normal or elected employee deductions.
 
(k)  Section Headings. Section and other headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
(l)  Counterparts. This Agreement and any amendment hereto may be executed in
one or more counterparts. All of such counterparts shall constitute one and the
same agreement and shall become effective when a copy signed by each party has
been delivered to the other party.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
"EMPLOYER" TOMI Environmental Solutions, Inc. By Name: Kelly Anderson Title:
Compensation Committee Member "EXECUTIVE" Elissa Jessica Shane
 

   
"Employer"
   

   
TOMI Environmental Solutions, Inc.
   

   

  By:
  /s/ Kelly Anderson
 
_______________________________________________
   
Name: Kelly Anderson
   
Title:Compensation Committee Member
   

   
"EXECUTIVE"
   

 
  /s/ Elissa Jessica Shane
 
_______________________________________________
   
Elissa Jessica Shane